STATE OF VERMONT 
                          ENVIRONMENTAL COURT 
                                         
                                     } 
                                     }           Docket No. 64‐3‐05Vtec 
In Re: Appeal of Nanak Hospitality   }           Appeal from municipal  
       PUD & Site Plan               }           Planning Commission 
                                     } 
 
                               Decision and Order 

        Nanak Hospitality, LLC (hereinafter referred to alternately as Nanak, Appellant 

and Applicant) filed its appeal with this Court on March 28, 2005, from the March 16, 

2005 Decision of the Town of Killington Planning Commission (Planning Commission), 

denying  Nanak’s  application  for  a  planned  unit  development  and  site  plan  review  to 

convert a portion of the previously‐constructed facilities of the former Killington Center 

for  the  Arts  into  a  92‐room1  commercial  lodging  facility  and  separate  office  building.  

Appellant  asserted  in  its  Revised  Statement  of  Questions  of  May  6,  2005,  that  the 

Planning Commission “found and concluded that applicant/appellant complied with all 

of  the  applicable  criteria  .  .  .  with  one  exception”  concerning  conformance  with  the 

applicable side yard setback requirements.   

        The Court scheduled and completed a merits hearing on this appeal on June 24, 

2005,  Environmental  Judge  Thomas  S.  Durkin  presiding.    John  D.  Hansen,  Esq. 

appeared  as counsel for Appellant Nanak.    Kevin E.  Brown, Esq. appeared as counsel 

for the Town of Killington (Town).  The trial was followed by a site visit to the property, 

during  which  the  parties,  their  respective  counsel,  and  Judge  Durkin,  observed  the 

buildings  and  improvements  to  the  subject  property,  including  the  easterly  border  of 

the property abutting property belonging to Gordon M. Goes and Sammi K. Goes.   


1
  Nanak initially sought approval to operate a 96‐room lodging facility, but then amended its application 
to a 92‐room proposal during the course of its presentation to the Planning Commission. 
        The proceeding was completed in one full day.  Pursuant to the Court’s request, 

the parties thereafter submitted proposed Findings of Fact and legal memoranda. 

        On August 1, 2005, Mr. & Mrs. Goes filed a letter with the Court.  On August 11, 

2005,  Stephanie  A.  Lorentz,  Esq.  filed  her  appearance  for  Mr.  &  Mrs.  Goes,  together 

with  a  Motion  to  Intervene  and  Reopen  Evidence.    Attorney  Hansen  filed Appellant’s 

response to the Goes’ filing by way of letter dated August 5, 2005.   

        We  first  address  the  Goes’  motion  to  intervene  and  reopen  the  evidence  in  this 

proceeding. 

                                       Intervention by the Goes 

        Where  a  party  moves  to  intervene  in  an  on‐going  proceeding  and  asserts  that 

their  property  interest  will  be  impacted  by  that  proceeding,  V.R.C.P.  24(a)  guides  the 

trial court on the proper use of its discretion in determining whether to grant or deny 

the  intervention  request.    That  Rule  establishes  that  upon  “timely  application,” 

intervention should be allowed to anyone who either has a statutory right to intervene 

or who claims that the pending action may “impair or impede” their property interest, 

“unless  the  [intervening]  applicant’s  interest  is  adequately  represented  by  existing 

parties.”2 

        While determinations on intervention requests are to be made within the sound 

discretion of the trial court, we are cautioned to exercise this discretion “on a different 

and  higher  standard  in  the  case  of  intervention  of  right,  as  opposed  to  a  permissive 

intervention.”  Ernst v. Rocky Road, Inc., 141 Vt. 637, 640 (1982) (citing 7A C. Wright & 

A.  Miller,  Federal  Practice  and  Procedure  §  1916,  at  573  (1974);  Vermont  Pub.  Power 

Supply Auth., 140 Vt. 424, 430‐34 (1981)).  In this appeal, it appears beyond dispute that 

Mr.  &  Mrs.  Goes  are  asserting  a  right  to  intervene,  as  their  property  abuts  the  subject 

property.    See  In  re  Shantee  Point,  Inc.,  174  Vt.  248,  253  (2002)  (owners  of  abutting 
2
  The provisions recited here relate to intervention as of right;  subsection (b) speaks to permissive 
intervention.


                                               Page 2 of 11.
property may file for “intervention as of right” under subsection (a) of V.R.C.P. 24). In 

fact, the sole substantive issue in this appeal, as characterized by Appellant Nanak in its 

Revised Statement of Questions, is whether a reduced setback may be permitted along 

the side‐yard boundary adjoining Mr. & Mrs. Goes property.  Thus, we are cautioned to 

give “greater” deference to the Goes’ intervention request. 

        We must next determine if the Goes’ request has been timely filed.  In an appeal 

from  this  Court,  In  re  Garen,  174  Vt.  151  (2002),  our  Supreme  Court  held  that  the 

Environmental  Court  may  look  to  the  Vermont  Rules  of  Appellate  Procedure  “in 

determining  what  would  constitute  a  reasonable  time  in  which  to  seek  intervention.”  

Id. at 154.  The Supreme Court cited to V.R.A.P. 4, which permits other parties to file a 

notice of appeal within 14 days of the original appeal, and to V.R.A.P. 29 and the former 

V.R.C.P.  76(e)(4)(B)  (now  V.R.E.C.P.  5),  as  examples  of  filing  deadlines  that  a  Court 

could reference when determining whether intervention has been timely. 

        The  interveners  here,  the  Goes,  have  not  met  any  of  the  timeliness  standards 

suggested  by  the  Supreme  Court  in  Garen.    In  fact,  those  preliminary  filing  deadlines 

that the existing parties were required to abide by here passed many months before the 

Goes filed their motions.  The bench trial was completed and the evidence closed nearly 

two  months  before  the  Goes  filed  their  motion.    We  therefore  find  that  the  Goes’ 

intervention request was untimely and should be denied. 

        In  making  this  determination,  we  have  taken  the  following  additional  factors 

into consideration.  First, we are aware that the Goes assert that they did not receive the 

certified mailing notice of this appeal forwarded by Attorney Hansen.3  But we are also 

aware  that  the  Goes  concede  that  they  received  notice  of  the  hearing  before  the 

3
  Attorney Hansen supplied the Court with a copy of his certified mailing, franked by the U.S. Post Office 
on April 4, 2005, upon which it was noted that notice of the certified mailing was delivered to the 
addressees.  The following dates appear on the face of the envelope:  April 5, 2005; April 13, 2005; May 19, 
2005; and May 26, 2005.  The enveloped was thereafter stamped as “Unclaimed Refused” and returned to 
Mr. Hansen.  We are unaware of whether the other conditions under V.R.C.P. 4(f) were satisfied for 
service to be effectuated by refusal. 


                                              Page 3 of 11.
Planning  Commission,  but  did  not  attend  that  hearing  and  chose  not  to  file  a  written 

statement  of  their  concerns  with  the  Commission.    The  Goes  had  a  number  of 

conversations  with  Nanak’s  representatives,  but  apparently  chose  not  to  seek 

independent verification of  Nanak’s representations  or determine whether Nanak  had 

appealed  the  Planning  Commission’s  Decision.    The  Goes  would  have  us  place  the 

burden  on  the  Appellant  and  others  to  advise  abutters  who  chose  not  to  participate 

below of when an appeal was filed with this Court.  Both our procedural rules and the 

provisions  of  Title  24,  Chapter  117  place  the  burden  upon  non‐parties  who  may  be 

considering intervention, like the Goes, to monitor municipal permit decisions in cases 

that may impede or impair their property rights.  It is unfortunate that the Goes failed 

to do so here, as there is little doubt that they would have been permitted to intervene 

in this proceeding had their request been made on a timely basis. 

       We understand that the presence of two commercial buildings, less than 30 feet 

from  their  shared  boundary  line,  is  the  motivating  factor  for  the  Goes’  pursuit  of 

intervention in this case.  We note two other factors that also impacted our decision to 

deny the Goes’ request:  first, these buildings are pre‐existing, having received zoning 

permit  approval  in  1999  and  constructed  later  that  same  year;  and  second,  that  the 

Town  chose  to  play  an  active  role  in  this  appeal,  including  the  trial.    The  Town 

presented testimony and legal arguments on the impact upon the Goes’ property, in the 

event Appellant was granted authority to operate a motel in the pre‐existing buildings 

that  are  less  than  30  feet  away.    Thus,  the  Court  makes  the  additional  determination 

under  V.R.C.P.  24(a)(2)  that  the  Goes’  relevant  property  “interest  [was]  adequately 

represented by [an] existing part[y].”  V.R.C.P. 24(a)(2).  For all these reasons, we deny 

the Goes’ requests to reopen the taking of evidence and allow them to intervene in this 

proceeding at this very late date. 




                                          Page 4 of 11.
                                             Findings of Fact 

       Based  upon  the  evidence  presented  at  the  hearing,  including  evidence  and 

exhibits stipulated to by the parties, the Court makes the following Findings of Fact and 

Conclusions of Law: 

       1. Appellant’s application for planned unit development and site plan review is 

subject to the Killington Zoning Regulations (hereinafter KZR), adopted June 26, 1979, 

and amended through March 5, 2002. 

       2. The  subject  property  is  the  site  of  the  former  Rome  Family  Corporation‐

Killington Center for the Arts and is located adjacent to the Killington Access Road, so 

called, in the Town of Killington. 

       3. The Rome Center for the Arts first received zoning approval in 1999 for use as 

a  school.    At  that  time,  the  subject  property  was  in  the  Residential‐1  zoning  district.  

Schools were a permitted use in that district.  At that time, hotels, motels, and lodges, 

were not allowed in the Residential‐1 District, either as a permitted use or in a planned 

unit development. 

       4. Pursuant  to  their  1999  zoning  approval,  the  Rome  Family  Corporation 

(Rome)  constructed  two  52‐room  dormitory  buildings  and  started,  but  did  not 

complete,  the  construction  of  an  administration/classroom  building.    Rome  also 

constructed the access road and certain other infrastructure and improvements to serve 

the project. 

       5. The  two  dormitory  buildings  were  constructed  in  compliance  with  all  then‐

existing setback requirements, including the minimum 25 feet side setback requirement 

for permitted uses in the Residential‐1 District found in KZR § 240.3. 

       6. Later in 1999, changes in Rome’s business caused it to seek zoning approval 

to  change  the  permitted  use  of  the  property  to  allow  for  the  leasing  of  the  two 

dormitory  buildings  for  housing  for  some  of  the  seasonal  employees  of  the  nearby 

Killington Ski Resort.  In its decision of March 9, 1999, the Killington Zoning Board of 


                                           Page 5 of 11.
Adjustment (ZBA) noted that “hotels, motels and lodges are not permitted uses in the 

Residential‐1  District.  .  .  ..    [The ZBA  further]  ascertained  that  if  the  Killington  Center 

for the Arts is not successful, or if only the dormitory buildings  were constructed, the 

buildings would not be used as a commercial lodging facility [and that at] no time shall 

the dormitory rooms be used for commercial transient or short term lodging.” 

        7. Rome  chose  not  to  appeal  the  March  9,  1999  ZBA  Decision,  but  rather 

advocated  for  a  change  in  the  zoning  regulations.    On  November  2,  1999,  Killington 

amended  its  zoning  regulations,  including  a  change  in  the  zoning  district  map  that 

located the subject property in  the business zoning district.  This amendment  brought 

about two changes that are of material consequence to this case:  first, schools were no 

longer  a  permitted  use  in  the  district  where  the  subject  property  was  located;  and 

second,  hotels,  motels,  and  lodges,  were  a  permitted  use  within  a  planned  unit 

development in the applicable zoning district. 

        8. Rome  thereafter  filed  for  bankruptcy  protection  from  its  creditors.    On  June 

29,  2004,  Nanak  Hospitality,  LLC  (the  applicant  here)  purchased  the  property  at  a 

public sale approved by the U.S. Bankruptcy Court. 

        9. At  all  times  relevant  to  this  proceeding,  the  subject  property  contained  the 

two  dormitory  buildings  and  the  unfinished  structure  originally  intended  as  a 

classroom/administration  building,  as  well  as  the  access  road  and  other  infrastructure 

and improvements that Rome originally constructed. 

        10. In  February,  2005,  Nanak  applied  for  planned  unit  development  (PUD)  and 

site  plan  approval  to  convert  the  former  project  into  a  96‐room  commercial  lodging 

facility  and  office  building.    The  two  dormitories  would  be  improved  and  become  a 

hotel;  the unfinished administration/classroom building would be completed and used 

as  an  office  building.    Nanak  revised  its  application  while  it  was  being  considered  by 

the Planning Commission to reduce the lodging facility to 92 rooms, so as to allow for 

additional storage space. 


                                             Page 6 of 11.
       11. As  part  of  its  application,  Nanak  requested  that  the  Planning  Commission 

reduce  the  side  yard  setback  requirement.    Under  the  amended  zoning  regulations,  a 

PUD was required to have a side yard setback of no less than 100 feet, per KZR § 240.8, 

unless  the  Commission  determined,  pursuant  to  KZR  §  505(5),  that  “special 

circumstances”  would  make  that  setback  requirement  “inappropriate”  for  the  specific 

PUD project.  The nearest pre‐existing dorm building is just over 25 feet from the side 

boundary  line  shared  with  Mr.  &  Mrs.  Goes.    This  measurement  is  taken  from  the 

building itself and not from any steps or roof overhang, pursuant to KZR § 120. 

       12. The  Planning  Commission  specifically  found  and  concluded  that  Nanak’s 

proposed  conversion  of  the  existing  buildings  complied  with  all  PUD  and  site  plan 

criteria under KZR §§ 505 and 510, except for the PUD side yard setback requirement of 

100  feet  contained  in  §  240.8.    The  Planning  Commission  determined  that  the  “special 

circumstances” test to reduce the setback found in § 505(5) had not been met. 

       13. Rome  installed  a  wooden,  6  to  8‐foot  high  fence  along  the  boundary  shared 

with Mr. & Mrs. Goes, which also runs parallel to the two former dormitory buildings. 

       14. The  Goes’  property  nearest  to  the  former  dormitory  buildings  is  heavily 

wooded.    The  parties  represented  at  hearing  that  this  portion  of  the  Goes’ property  is 

undeveloped.    Testimony  at  hearing,  confirmed  by  the  subsequent  site  visit, 

represented  that  an  intermittent  stream  on  the  Goes’  property  runs  parallel  to  the 

portion of their property abutting the former dormitory buildings. 

       15. At  the  time  the  property  was  being  developed  as  an  Arts  Center,  the  dorm 

buildings were sited near the Goes’ boundary line because of wetlands and buffer zones 

on  other  portions  of  the  Applicant’s  property.    It  appears  that  if  these  buildings  were 

required  to  conform  to  a  100‐foot  side  yard  setback  when  designed  and  built,  they 

would have encroached into the nearby wetlands and their buffer zones. 




                                           Page 7 of 11.
       16. Due  to  the  size, mass,  and  structure  of  the  former  dorm  buildings,  it  would 

not be feasible to relocate the previously permitted buildings to respect a 100‐foot side 

yard setback. 

       17. Both  before  and  after  purchasing  the  property  at  the  Bankruptcy  Court‐

sanctioned public sale, Nanak officers investigated the viability of other uses to which 

the  pre‐existing  buildings  could  be  put,  particularly  uses  that  would  not  require  PUD 

approval, and the corresponding increase in the side yard setback requirement from 25 

feet to 100 feet. 

       18. Mr. Sunny Nagra testified on behalf of Nanak that they attempted to renew 

the  use  of  the  property  as  a  school  by  offering  a  considerable  discount  to  Green 

Mountain College, the entity that was to have rented the space from Rome.  The College 

declined Nanak’s offer.  Mr. Nagra testified that Nanak entered into a lease agreement 

so  that  the  buildings  could  be  used  to  house  seasonal  employees,  as  permitted  by  the 

March  9,  1999  ZBA  Decision,  but  that  venture  proved  to  be  unworkable  and  was 

terminated.  Lastly, Mr. Nagra testified about unsuccessful efforts to obtain other leases 

with  private  parties.    The  Court  finds  Mr.  Nagra’s  testimony  to  be  both  credible  and 

relevant to the material issues in this case, as discussed below. 

       19.  The  Court  also  finds  credible  the  testimony  of  Nanak’s  consultant,  William 

Jewell, particularly as to further efforts to investigate other viable uses for the property, 

and his conclusion that these various investigations lead to a conclusion, not refuted by 

credible  evidence,  that  the  only  viable  future  use  of  the  pre‐existing  dorm  buildings, 

with some modification, is as a hotel or motel. 

       20. The undisputed testimony leads this Court to conclude that the only impact 

to the Goes’ property of the use of the abutting buildings is limited to sight and sound.  

No credible evidence was offered to suggest that a 92‐room lodging facility located 25 

feet  from  the  boundary  line  would  create  more  of  an  impact  than  a  96‐room  dorm 




                                          Page 8 of 11.
facility  located  that  same  distance  away,  or  a  similar  lodging  facility  located  100  feet 

away. 


                                      Conclusions and Order 

         Pursuant  to  the  parties’  stipulation  and  previous  determinations  of  this  Court, 

the only issue remaining to be determined in this appeal is whether to decrease to the 

as‐built  distance  the  side  yard  setback  requirement  for  the  two  structures  previously 

intended  to  be  dormitories  but  now  proposed  to  be  converted  into  a  92‐room 

commercial  lodging  facility.    The  parties  agree  that  KZR  §  505(5)  authorizes  the 

Planning Commission (and this Court on appeal) to reduce a PUD’s side yard setback 

requirement.    The  parties  disagree,  however,  on  whether  the  ordinance’s  “special 

circumstances” test has been met by the applicant here. 

         Words  or  phrases  not  specifically  defined  in  the  Killington  Zoning  Regulations 

are to be “construed and understood in accordance with commonly accepted technical 

meanings . . . [or] as defined in a Webster’s New Collegiate Dictionary no more than 5 

years  old.”    KZR  § 120(1).    With  this  reference  in  mind,  the  §  505(5)  test  directs  us  to 

determine  whether  “unique  or  unusual”  circumstances  render  the  100‐foot  side  yard 

setback for this PUD application inappropriate, not “suitable” or “compatible.” 

         This  case  presents  the  following  unique  and  special  circumstances  that  make 

rigid adherence to the 100‐foot PUD side yard setback inappropriate: 

    a. The  two  dormitory  buildings  were  originally  constructed  in  accordance 
       with the then‐existing ordinance provisions and permit. 
    b. The  ordinance  was  later  amended  to  allow  for  the  uses  of  the  property 
       now suggested by Appellant‐Applicant.  
    c. The  ordinance  amendments  also  result  in  the  previously  approved  uses 
       for  the  property  no  longer  being  permitted  for  the  property.    Thus,  if 
       Appellant continued to use the property as a school complex, it would be 
       regarded  as  a  pre‐existing,  non‐conforming  use  of  the  property,  as  that 
       term was once defined in 24 V.S.A. § 4408(a)(1), now defined in 24 V.S.A. 
       § 4303(15).  While such uses are lawful, precedent expresses a distain for 


                                             Page 9 of 11.
       the perpetuation of such uses and encourages a replacement of such uses 
       with a use conforming to and permitted by the current zoning ordinance.  
       See  State  v.  Sanguinetti,  141  Vt.  349,  351  (1982)  (citing  Vermont  Brick  & 
       Block, Inc. v. Village of Essex Jct., 135 Vt. 481, 482 (1977); City of Rutland 
       v. Keiffer, 124 Vt. 357, 366‐67 (1964)). 
   d. Applicant  and  its  consultant  completed  a  due  diligence  investigation  of 
      whether  the  previous  (and  now  non‐conforming)  use  of  the  property 
      could  be  renewed,  or  whether  other  uses  that  are  now  permitted  for  the 
      property could viably occur.  Their investigation led them to conclude that 
      the only viable use  of  the  property  was as  a hotel or  motel.   No credible 
      evidence was offered at trial as to other viable uses to which the property 
      could  be  put  that  were  also  permitted  uses  under  the  amended  zoning 
      ordinance. 
   e.  No credible evidence was offered at trial that a rigid adherence to the 100‐
       foot PUD setback would measurably diminish the impact on the abutting 
       property,  particularly  when  compared  to  the  pre‐existing  use  or  if  the 
       proposed  use  was  conducted  within  a  structure  that  was  100  feet  away 
       from the side yard boundary. 

       Upon  initial  review,  Appellant’s  proposed  conversion  appeared  to  present  a 

direct  affront  to  the  well  established  precedent  of  the  importance  of  finality  in 

municipal  determinations  found  in  24  V.S.A.  §  4472.    See  also  Town  of  Sandgate  v. 

Colehamer,  156  Vt.  77,  84  (1990);  Levy  v.  Town  of  St.  Albans,  152  Vt.  139,  142  (1989).  

The record here contains many references to specific representations by the prior owner 

and  determinations  by  the  Planning  Commission  in  1999  that  the  subject  property 

should  not  and  would  not  be  used  for  commercial  lodging.    Where  there  has  been  a 

prior determination made as to use or use restriction that has not been timely appealed, 

that determination may not later be collaterally attacked.  Id. 

       Where changes in circumstances warrant and justify flexibility over finality, we 

are  encouraged  to  be  flexible  in  allowing  modification  and  amendment  to  permit 

approvals.    See  In  re  Appeal  of  Hildebrand,  Docket  No.  228‐12‐04  Vtec  (Vt.  Env.  Ct., 

Oct.  13,  2005)  (citing  In  re  Stowe  Club  Highlands,  166  Vt.  33  (1996);  In  re  Nehemiah 

Assoc.,  166  Vt.  593  (1996);  and  In  re  Nehemiah  Assoc.,  168  Vt.  288  (1998)).    The 


                                           Page 10 of 11.
numerous  changes  in  circumstances  in  this  appeal,  listed  above,  provide  ample 

foundation for the conclusion that Appellant should be granted approval for a use that 

was once specifically denied.  We therefore conclude that the special circumstances exist 

that  would  make  it  inappropriate  to  require  Nanak’s  proposed  PUD  to  respect  a  100‐

foot  side  yard  setback,  and  specifically  reduce  the  side  yard  setback  along  the  side 

boundary shared with Mr. & Mrs. Goes to 25 feet. 

        Accordingly  and  based  on  the  foregoing,  it  is  hereby  ORDERED  and 

ADJUDGED  that  Appellant’s  application  for  planned  unit  development  and  site  plan 

review is APPROVED, including the provision of its application that requests that the 

side yard setback be reduced to 25 feet.  Development and use of Appellant’s property 

shall  be  in  accordance  with  the  plans  and  exhibits  submitted  in  this  proceeding.    The 

unappealed  conditions  listed  in  the  Killington  Planning  Commission  Decision,  dated 

March  16,  2005  (see  pages  4–7,  inclusive)  shall  remain  in  full  force  and  effect.    To  the 

extent  necessary,4  this  matter  is  remanded  to  the  Killington  Zoning  Administrator  for 

further administrative proceedings that are in accordance with this Decision. 

         

        Done at Berlin, Vermont, this 4th day of January, 2006. 

         

                                                        ____________________________________ 
                                                        Thomas S. Durkin, Environmental Judge 
         




4  This Decision concludes this appeal.  Remand may only be necessary so as to allow Appellant‐
Applicant to receive a zoning permit or some other administrative action that would follow as a 
consequence of the approvals granted herein. 


                                            Page 11 of 11.